DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Response to Arguments
Applicant’s arguments, see page 6 of remarks filed 09 June 2021, with respect to objections to the drawings and specification have been fully considered and are persuasive in light of the submitted amendments.  The objections to the drawings and specification have been withdrawn. Applicant’s remarks on pages 6-7 with respect to rejections under 35 U.S.C. 102 and 103, while not persuasive as arguments against the cited prior art, correctly identify that the rejections of record are moot in light of the amendments to claim 1. The prior art of record fails to teach or suggest the aspects of amended claim 1, and therefore the Examiner withdraws the rejection of claim 1 and of the claims which depend therefrom. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because it further establishes the state of the art of articulating screw joints in spinal stabilization:
US 20090306719 A1 (Meyer, III et al.)
US 20120078307 A1 (Nihalani)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Danielle A. Stark whose telephone number is (571)272-6270.  The examiner can normally be reached on Monday through Friday from 8:30 AM - 5:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle, can be reached at (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Danielle A. Stark/Examiner, Art Unit 3774                                                                                                                                                                                                        
/Jennifer Dieterle/Supervisory Patent Examiner, Art Unit 3774